Title: Petition and Memorial from Lewis Crousillat, 7 August 1793
From: Crousillat, Lewis
To: Jefferson, Thomas


To Thomas Jefferson Esquire Secretary of State for the United States of America.
The Petition and Memorial of Lewis Crousillat of the City of Philadelphia Merchant
Respectfully Sheweth.

That your Memorialist Came to this Country from France in the year One Thousand seven hundred and eighty one and settled in the city of Philadelphia where he hath continued to reside and carry on Business as a Merchant and Owner of Vessels under American passports—that in the same year 1781 he took the oath of Allegiance to the State of Pennsylvania before a Justice of the peace of the City of Philadelphia aforesaid, but that having lost his certificate, and not recollecting the name of the Justice before whom he had taken the said oath, he did again on the 26th. Day of January in the year 1792 take and subscribe the oath to support the Constitution of the United States before Joseph Swift Esquire one of the Aldermen for the City of Philadelphia, and that being a Citizen of the United States of America he is Owner of different Vessels and Cargoes and that particularly he is sole owner of the Schooner Flora whereof Thomas Arnold is Master which said vessel being cheifly loaded for account of your memorialists at the Island of St. Domingo and proceeding on her voyage for this port of Philadelphia, was as he is informed by Letter from said Captain Arnold, on the 16th. day of June last captured by a British Privateer who kept the said Captain for ten days prisoner on board the said privateer, and sent the said vessel as a prize to Kingston in the Island of Jamaica giving for reason that there was French Property on board (which was the case) although the principal part of the Cargo was the property of your memorialist, and that they had taken from his said vessel a considerable sum of Money belonging to your memorialist. And detained the said vessel to the great loss and damage of your memorialist, And that he is also informed that the Brig Sophia whereof George Price is Master, which is the sole property of your memorialist, and also the principal part of the Cargo on board was also on her voyage from the said Island of St. Domingo for this port of Philadelphia Captured by the same British privateer and sent into the said port of Kingston in Jamaica, and there detained and libelled in the Admiralty Court of said Island—that Your Memorialist with other persons has determined to send a Pilot Boat to Kingston with proper documents to prosecute his claims to the said vessels and Cargoes and he humbly submits his case to your consideration that such measures may be pursued for Obtaining Justice as to you in your Wisdom shall seem meet. And Your Memorialist shall pray &ca.

L Crousillat


Philadelphia
August 7th. 1793

